Citation Nr: 1122055	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  09-38 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a respiratory disorder (claimed as emphysema/mesothelioma), to include as secondary to asbestos exposure during service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from November 1950 to August 1954.  His DD Form 214 shows that he served in the Navy as an aviation mechanic during the Korean War era.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for emphysema/mesothelioma.  The Veteran timely appealed that issue.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This case was initially before the Board in May 2010 when it was remanded for further development.  That development having been completed, the case has been returned to the Board for further appellate review at this time.  Unfortunately, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the prior remand was fully complied with.  The noted VA treatment records were associated with the claims file and the Veteran was scheduled for a VA examination in February 2011 for a respiratory examination, for which he failed to report.  

However, an April 2011 statement from the Veteran indicated that he called to cancel that appointment because he was in vacation in Florida at that time, and that he wished to reschedule that examination.  His representative further indicated that the Veteran routinely takes a vacation in Florida from January to April every year and that any examination scheduled for that time should be scheduled at a VA Medical Center in Florida.

The Board finds that good cause exists in this case to reschedule the Veteran for a VA examination, as the Veteran timely informed VA that he would not be able to make it due to his travel plans.  Accordingly, the Board is remanding the case in order for another examination to be afforded to the Veteran.

Additionally, ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain any relevant VA treatment records from the Syracuse, New York VA Medical Center, or any other VA medical facility that may have treated the Veteran since October 2010 and associate those documents with the claims file.

2.  Schedule the Veteran for a VA respiratory/pulmonary examination in order to determine the nature of the claimed respiratory disorder and obtain an opinion as to whether such is related to service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.  

Following a claims file review and examination of the Veteran, the VA examiner should provide a diagnosis for any pulmonary or respiratory condition found, to include chronic obstructive pulmonary disease (COPD), emphysema and/or mesothelioma.  

For each respiratory/pulmonary disorder diagnosed, the VA examiner should then provide an opinion as to whether that disorder more likely, less likely or at least as likely as not (50 percent or greater probability) arose during or is otherwise related to his military service, to include exposure to asbestos as a result of working on aircraft wheel brakes in service.  

The VA examiner should discuss any nonservice-related causes for the Veteran's respiratory conditions, to include his apparent post-service asbestos exposure, as evidenced by his receipt of settlement checks from two companies through asbestos-related lawsuits in 2005.  The VA examiner should ask the Veteran to provide further information as to any asbestos exposure in his post-service employment.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a respiratory disorder, to include as secondary to asbestos exposure during service.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



